Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending and examined below.
Note: Examiner noted the typographical claim numbering cited by the applicant and has corrected the typographical errors in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0294678).
Regarding claim 1, Lee discloses a solid electrolyte comprising: 
an imide-based Li electrolyte salt, 
a glyme, 
nanoparticles (i.e. inorganic particles) (see paragraphs [0007]-[0010], [0042]-[0050] and [0158], claim 8) and 
a first additive, 
wherein the first additive is represented by formula (1) 
[Expression 1]

    PNG
    media_image1.png
    129
    215
    media_image1.png
    Greyscale

wherein M is tetrabutylammonium, which reads on M is  nitrogen (N), R is a hydrocarbon group”, and An is tetrafluoroborate, which reads on BF4 or PF6  (see paragraphs [0158], wherein one salt is tetrabutylammonium tetrafluoroborate, said salt can be an additive to the lithium imide salt. See discussion (further detail) below.
As Lee discloses choosing from a finite number of identified, predictable solutions i.e., one or more salts for an electrolyte, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success, i.e. the combination of salts in the solid electrolyte.
Further detail: Paragraph [0058] provides a selection of lithium salts. One of the selections is “tetraalkylammonium such as tetrabutylammonium tetrafluoroborate, and a salt, which is liquid at room temperature, e.g., an imidazolium salt such as 1-ethyl-3-ethylimidazolium bis-(perfluoroethyl sulfonyl)imide”. This selection is the additive cited by the applicant in claim 1 plus the imide-based lithium salt, wherein bis-(perflurorethyl sulfonyl)imide encompases the suggested salts LiTFSI, LiBETI, LiFSI (see applicant’s specification paragraph [0042]). 

Regarding claim 3, Lee discloses a solid electrolyte according to claim 1, wherein the glyme is represented by formula (2) [Chemical formula 11 
    PNG
    media_image2.png
    102
    315
    media_image2.png
    Greyscale
  Formula (1); wherein n is 3 or 4 (i.e. triglyme or tetraglyme) (see paragraph [0188], claim 11).

Regarding claim 4, Lee discloses a solid electrolyte according to claim 1, but does not disclose wherein the added amount of the first additive is 0.1 parts by weight or more and 20 parts by weight or less, with respect to the total weight of materials contained in the solid electrolyte.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 6, solid electrolyte according to claim 1, wherein the average particle size of the nanoparticles is 5 nm to 500 nm (see paragraph [0077]), which overlaps the recited range of 0.1 nm or more and 100 nm or less.
The court has held absent criticality or unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, and further in view of Yoon et al. (US 2016/0293944).
Regarding claim 2, Lee discloses a solid electrolyte according to claim 1, Lee discloses additional components (see paragraph [0114]), but does not disclose wherein the solid electrolyte comprises a second additive the second additive is one or more of vinylene carbonate, fluoroethylene carbonate, 1,3-propane sultone, 1-propene 1,3- sultone, ethylene sulfate, and derivatives thereof.
Yoon is analogous art to Lee as Yoon discloses a solid electrolyte for lithium secondary batteries (see abstract). Yoon discloses the solid electrolyte comprises a film at the interface of the negative active material (graphite), to form a tunnel film for Lithium ions, improving battery life (see paragraphs [0011]-[0012]).
Yoon discloses the film-forming component to be vinylene carbonate (see paragraph [0039]), which reads on the second additive wherein a possible selection for the second additive is vinylene carbonate.
Therefore it would be obvious to a person having ordinary skill in the art to include an additive of vinylene carbonate to solid carbonate to the solid electrolyte to increase battery life.

Regarding claim 5, modified Lee discloses a solid electrolyte according to claim 2, and discloses the weight percent of vinylene carbonate with respect to the film-forming agent (see 
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Applicant argues results of the additive when added to the lithium salt versus when the additive is not added, citing Table 1 in applicant’s limitations. These arguments are not persuasive as the examiner is citing the embodiment wherein the additive plus the lithium salt (see paragraph [0158]) is cited. The embodiment cited by the examiner reads on the recited claim. 
Applicant argues that Lee is silent as to the benefits of the additive, i.e. the corrosion current of AL was reduced and the capacity retention rate could be improved, is not persuasive as the Court has held prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP § 2145.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721